The district court on appeal from an order of the board of adjustment of Oklahoma City granted to the respondent Inland Development Company a permit to drill a well for oil and gas in a certain area zoned for that purpose in said city. The respondent and certain protesting lot owners were dissatisfied with the manner in which the court's judgment disposed of their equities, and have appealed.
This case involves a construction of sections 6170-6179, O. S. 1931, 11 Okla. Stat. Ann. secs. 401-410, and certain zoning ordinances of Oklahoma. City enacted pursuant thereto, and the questions here raised have been fully considered and disposed of in Amis v. Bryan Petroleum Corporation, No. 28022, this day decided, 185 Okla. 206, 90 P.2d 936. The law as there announced is controlling in the instant case, and is adopted and applied here.
Upon failure of the protestants to elect within the time designated by the trial court whether to accept the bonuses and royalties as fixed by the judgment or to participate in the operations, said protestants are presumed to have elected to accept the bonuses and royalties. The judgment is affirmed accordingly.
BAYLESS, C. J., WELCH, V. C. J., and CORN, HURST, DAVISON. and DANNER, JJ., concur. RILEY and OSBORN, JJ., absent.